Johnson, J.
None of the acts of the legislature regulating the fees of *281the officers, make any provision for a defence to a petition in the Court of Chancery, and however meritorious the claim may be, the Court has no authority to regulate it. Costs are not allowed by the common law, and whoever claims to charge them, must put his finger upou the Act which allows it. The order of *the Circuit Court, directing that ten dollars should be taxed as costs, is therefore reversed, and the motion in behalf of the defendant is dismissed.
O’Neall and Harper, Js., concurred.